        Case 1:17-cv-01370-DAD-SAB Document 75 Filed 07/23/20 Page 1 of 1



1
2
3
4
5                                     UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
8    DEVONTE B. HARRIS,                               )   Case No. 1:17-cv-01370-DAD-SAB (PC)
                                                      )
9                     Plaintiff,                      )
                                                      )   ORDER GRANTING DEFENDANTS’ THIRD
10            v.                                          MOTION TO MODIFY THE DISCOVERY AND
                                                      )
                                                          SCHEDULING ORDER
11                                                    )
     T. QUILLEN, et al.,
                                                      )   [ECF No. 74]
12                    Defendants.                     )
                                                      )
13                                                    )
14            Plaintiff Devonte B. Harris is appearing pro se and in forma pauperis in this civil rights action
15   pursuant to 42 U.S.C. § 1983.
16            Currently before the Court is Defendants’ third motion to modify the discovery and scheduling
17   order, filed on July 22, 2020.
18            Good cause having been presented, it is HEREBY ORDERED that the discovery deadline is
19   extended to October 30, 2020, and the dispositive motion deadline is extended to December 31, 2020.
20   All other provisions of the Court’s July 2, 2018, order remain in full effect.
21
22   IT IS SO ORDERED.
23
     Dated:        July 23, 2020
24                                                        UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                          1
